
	

113 S1465 IS: Incorporation Transparency and Law Enforcement Assistance Act
U.S. Senate
2013-08-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 1465
		IN THE SENATE OF THE UNITED STATES
		
			August 1, 2013
			Mr. Levin (for himself,
			 Mr. Grassley, Mrs. Feinstein, and Mr.
			 Harkin) introduced the following bill; which was read twice and
			 referred to the Committee on the
			 Judiciary
		
		A BILL
		To ensure that persons who form corporations in the
		  United States disclose the beneficial owners of those corporations, in order to
		  prevent the formation of corporations with hidden owners, stop the misuse of
		  United States corporations by wrongdoers, and assist law enforcement in
		  detecting, preventing, and punishing terrorism, money laundering, tax evasion,
		  and other criminal and civil misconduct involving United States corporations,
		  and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Incorporation Transparency and Law
			 Enforcement Assistance Act.
		2.FindingsCongress finds the following:
			(1)Nearly 2,000,000
			 corporations and limited liability companies are being formed under the laws of
			 the States each year.
			(2)Very few States
			 obtain meaningful information about the beneficial owners of the corporations
			 and limited liability companies formed under their laws.
			(3)A person forming
			 a corporation or limited liability company within the United States typically
			 provides less information to the State of incorporation than is needed to
			 obtain a bank account or driver's license and typically does not name a single
			 beneficial owner.
			(4)Terrorists and
			 other criminals have exploited the weaknesses in State formation procedures to
			 conceal their identities when forming corporations or limited liability
			 companies in the United States, and have then used the newly created entities
			 to support terrorist organizations, drug trafficking organizations, and
			 international organized crime groups, as well as commit misconduct affecting
			 interstate and international commerce such as trafficking in illicit drugs,
			 illegal arms trafficking, money laundering, tax evasion, Internet-based fraud,
			 securities fraud, financial fraud, intellectual property crimes, and acts of
			 corruption.
			(5)Among those who
			 have abused State incorporation procedures is Victor Bout, a Russian arms
			 dealer who used at least 12 companies incorporated in Texas, Florida, and
			 Delaware to carry out his activities, and has been convicted, in part, for
			 conspiring to sell weapons to a terrorist organization trying to kill citizens
			 of the United States and Federal officers and employees.
			(6)Law enforcement
			 efforts to investigate corporations and limited liability companies suspected
			 of wrongdoing have been impeded by the lack of available beneficial ownership
			 information, as documented in reports and testimony by officials from the
			 Department of Justice, the Department of Homeland Security, the Financial
			 Crimes Enforcement Network of the Department of the Treasury, the Internal
			 Revenue Service, the Government Accountability Office, and others.
			(7)In July 2006, a
			 leading international anti-money laundering and anti-terrorist financing
			 organization, the Financial Action Task Force on Money Laundering (in this
			 section referred to as FATF), of which the United States is a
			 member, issued a report that criticized the United States for failing to comply
			 with a FATF standard on the need to collect beneficial ownership information
			 and urged the United States to correct this deficiency by July 2008.
			(8)In response to
			 the FATF report and to strengthen measures to protect homeland security,
			 Federal officials have repeatedly urged the States to improve their formation
			 practices by obtaining beneficial ownership information for the corporations
			 and limited liability companies formed under the laws of such States. But the
			 States continue to form millions of corporations with hidden owners.
			(9)Many States have
			 established automated procedures that allow a person to form a new corporation
			 or limited liability company within the State within 24 hours of filing an
			 online application, without any prior review of the application by a State
			 official. In exchange for a substantial fee, 2 States will form a corporation
			 within 1 hour of a request.
			(10)Dozens of
			 Internet websites highlight the anonymity of beneficial owners allowed under
			 the formation practices of some States, point to those practices as a reason to
			 incorporate in those States, and list those States together with offshore
			 jurisdictions as preferred locations for the formation of new corporations,
			 essentially inviting terrorists and other wrongdoers to form entities within
			 the United States.
			(11)In contrast to
			 practices in the United States, all 28 countries in the European Union are
			 already required to have formation agents identify the beneficial owners of the
			 corporations formed by those agents under the laws of those countries.
			(12)To reduce the
			 vulnerability of the United States to wrongdoing by United States corporations
			 and limited liability companies with hidden owners, protect interstate and
			 international commerce from terrorists and other criminals misusing United
			 States corporations and limited liability companies, strengthen law enforcement
			 investigations of suspect corporations and limited liability companies, set
			 minimum standards for and level the playing field among State formation
			 practices, and bring the United States into compliance with international
			 anti-money laundering and anti-terrorist financing standards, Federal
			 legislation is needed to require the States to obtain beneficial ownership
			 information for the corporations and limited liability companies formed under
			 the laws of such States.
			3.Transparent
			 incorporation practices
			(a)Transparent
			 incorporation practicesPart E of title I of the Omnibus Crime
			 Control and Safe Streets Act of 1968 (42 U.S.C. 3750 et seq.) is amended by
			 adding at the end the following:
				
					4Transparent
				incorporation practices
						531.Transparent
				incorporation practices
							(a)Incorporation
				systems
								(1)In
				generalTo protect the United States from the misuse affecting
				interstate or foreign commerce of corporations and limited liability companies
				with hidden owners, each State that receives funding under subpart 1 shall, not
				later than 3 years after the date of enactment of this subpart, use an
				incorporation system that meets the following requirements:
									(A)Identification
				of beneficial ownersExcept as provided in paragraphs (2) and
				(4), each applicant to form a corporation or limited liability company under
				the laws of the State is required to provide to the State during the formation
				process a list of the beneficial owners of the corporation or limited liability
				company that—
										(i)identifies each
				beneficial owner by name, current residential or business street address, and a
				unique identifying number from a nonexpired passport issued by the United
				States or a nonexpired drivers license or identification card issued by a
				State;
										(ii)if any
				beneficial owner exercises control over the corporation or limited liability
				company through another legal entity, such as a corporation, partnership, or
				trust, identifies each such legal entity and each such beneficial owner who
				will use that entity to exercise control over the corporation or limited
				liability company; and
										(iii)if the
				applicant is not a beneficial owner, provides the identification information
				described in clause (i) relating to the applicant.
										(B)Updated
				informationFor each corporation or limited liability company
				formed under the laws of the State—
										(i)the corporation
				or limited liability company is required by the State to submit to the State an
				updated list of the beneficial owners of the corporation or limited liability
				company and the information described in subparagraph (A) for each such
				beneficial owner not later than 60 days after the date of any change in the
				beneficial owners of the corporation or limited liability company;
										(ii)in the case of a
				corporation or limited liability company formed or acquired by a formation
				agent and retained by the formation agent as a beneficial owner for transfer to
				another person, the formation agent is required by the State to submit to the
				State an updated list of the beneficial owners and the information described in
				subparagraph (A) for each such beneficial owner not later than 10 days after
				the date on which the formation agent transfers the corporation or limited
				liability company to another person; and
										(iii)the corporation
				or limited liability company is required by the State to submit to the State an
				annual filing containing the list of the beneficial owners of the corporation
				or limited liability company and the information described in subparagraph (A)
				for each such beneficial owner.
										(C)Retention of
				informationBeneficial ownership information relating to each
				corporation or limited liability company formed under the laws of the State is
				required to be maintained by the State until the end of the 5-year period
				beginning on the date that the corporation or limited liability company
				terminates under the laws of the State.
									(D)Information
				requestsBeneficial ownership information relating to each
				corporation or limited liability company formed under the laws of the State
				shall be provided by the State upon receipt of—
										(i)a
				civil, criminal, or administrative subpoena or summons from a State agency,
				Federal agency, or congressional committee or subcommittee requesting such
				information;
										(ii)a written
				request made by a Federal agency on behalf of another country under an
				international treaty, agreement, or convention, or an order under section 3512
				of title 18, United States Code, or section 1782 of title 28, United States
				Code, issued in response to a request for assistance from a foreign country;
				or
										(iii)a written
				request made by the Financial Crimes Enforcement Network of the Department of
				the Treasury.
										(E)No bearer share
				corporationsA corporation or limited liability company formed
				under the laws of the State may not issue a certificate in bearer form
				evidencing either a whole or fractional interest in the corporation or limited
				liability company.
									(2)States that
				license formation agents
									(A)In
				generalTo meet the requirements under this section, a State
				described in subparagraph (B) may permit an applicant to form a corporation or
				limited liability company under the laws of the State, or a corporation or
				limited liability company formed under the laws of the State, to provide the
				required information to a licensed formation agent residing in the State,
				instead of to the State directly, if the application under paragraph (1)(A) or
				the update under paragraph (1)(B) contains—
										(i)the name, current
				business address, contact information, and licensing number of the licensed
				formation agent that has agreed to maintain the information required under this
				section; and
										(ii)a certification
				by the licensed formation agent that the licensed formation agent has
				possession of the information required under this section and will maintain the
				information in the State licensing the licensed formation agent in accordance
				with this section.
										(B)States
				describedA State described in this subparagraph is a State
				that—
										(i)receives funding
				under subpart 1; and
										(ii)maintains a
				formal licensing system for formation agents that requires a formation agent to
				register with the State, meet standards for fitness and honesty, maintain a
				physical office and records within the State, undergo regular monitoring, and
				be subject to sanctions for noncompliance with State requirements.
										(C)Licensed
				formation agent dutiesA licensed formation agent that receives
				beneficial ownership information in accordance with this section shall—
										(i)maintain the
				information in the State in which the corporation or limited liability company
				is being or has been formed in the same manner as required for States under
				paragraph (1)(C);
										(ii)provide the
				information under the same circumstances as required for States under paragraph
				(1)(D); and
										(iii)perform the
				duties of a formation agent under paragraph (3).
										(D)Termination of
				relationship
										(i)In
				generalExcept as provided in clause (ii), a licensed formation
				agent that receives beneficial ownership information relating to a corporation
				or limited liability company under State law in accordance with this paragraph
				and that resigns, dissolves, or otherwise ends a relationship with the
				corporation or limited liability company shall within 60 days—
											(I)notify the State
				in writing that the licensed formation agent has resigned or ended the
				relationship; and
											(II)transmit all
				beneficial ownership information relating to the corporation or limited
				liability company in the possession of the licensed formation agent to the
				licensing State.
											(ii)ExceptionIf
				a licensed formation agent receives written instructions from a corporation or
				limited liability company, the licensed formation agent may transmit the
				beneficial ownership information relating to the corporation or limited
				liability company to another licensed formation agent that is within the same
				State and has agreed to maintain the information in accordance with this
				section.
										(iii)Notice to
				StateIf a licensed formation agent provides beneficial ownership
				information to another licensed formation agent under clause (ii), the licensed
				formation agent providing the information shall, within the 60-day period
				specified under clause (i), notify in writing the State under the laws of which
				the corporation or limited liability company is formed of the identity of the
				licensed formation agent receiving the information.
										(3)Certain
				beneficial ownersIf an applicant to form a corporation or
				limited liability company or a beneficial owner, officer, director, or similar
				agent of a corporation or limited liability company who is required to provide
				identification information under this section does not have a nonexpired
				passport issued by the United States or a nonexpired drivers license or
				identification card issued by a State, each application described in paragraph
				(1)(A) and each update described in paragraph (1)(B) shall include a
				certification by a formation agent residing in the State that the formation
				agent—
									(A)has obtained for
				each such person a current residential or business street address and a legible
				and credible copy of the pages of a nonexpired passport issued by the
				government of a foreign country bearing a photograph, date of birth, and unique
				identifying information for the person;
									(B)has verified the
				name, address, and identity of each such person;
									(C)will provide the
				information described in subparagraph (A) and the proof of verification
				described in subparagraph (B) upon request under the same circumstances as
				required for States under paragraph (1)(D); and
									(D)will retain the
				information and proof of verification under this paragraph in the State in
				which the corporation or limited liability company is being or has been formed
				until the end of the 5-year period beginning on the date that the corporation
				or limited liability company terminates under the laws of the State.
									(4)Exempt
				entities
									(A)In
				generalAn incorporation system described in paragraph (1) shall
				require that an application for an entity described in clause (i) or (ii) of
				subsection (d)(2)(B) that is proposed to be formed under the laws of a State
				and that will be exempt from the beneficial ownership disclosure requirements
				under this section shall include in the application a certification by the
				applicant, or a prospective officer, director, or similar agent of the
				entity—
										(i)identifying the
				specific provision of subsection (d)(2)(B) under which the entity proposed to
				be formed would be exempt from the beneficial ownership disclosure requirements
				under paragraphs (1), (2), and (3);
										(ii)stating that the
				entity proposed to be formed meets the requirements for an entity described
				under such provision of subsection (d)(2)(B); and
										(iii)providing
				identification information for the applicant or prospective officer, director,
				or similar agent making the certification in the same manner as provided under
				paragraph (1) or (3).
										(B)Existing
				entitiesOn and after the date that is 2 years after the date on
				which a State begins requiring beneficial ownership information in compliance
				with this section, an entity formed under the laws of the State before such
				effective date shall be considered to be a corporation or limited liability
				company for purposes of this subsection unless an officer, director, or similar
				agent of the entity submits to the State a certification—
										(i)identifying the
				specific provision of subsection (d)(2)(B) under which the entity is exempt
				from the requirements under paragraphs (1), (2), and (3);
										(ii)stating that the
				entity meets the requirements for an entity described under such provision of
				subsection (d)(2)(B); and
										(iii)providing
				identification information for the officer, director, or similar agent making
				the certification in the same manner as provided under paragraph (1) or
				(3).
										(C)Exempt entities
				with an ownership interestAs part of the beneficial ownership
				information required under subsection (a)(1), neither an applicant seeking to
				form a corporation or limited liability company nor a corporation or limited
				liability company providing updated information is required to identify the
				beneficial owners of any entity that qualifies as an exempt entity under
				subsection (d)(2)(B).
									(b)Penalties
								(1)In
				generalIt shall be unlawful for any person to affect interstate
				or foreign commerce by failing to comply with this subpart by—
									(A)knowingly
				providing, or attempting to provide, false or fraudulent beneficial ownership
				information, including a false or fraudulent identifying photograph, to a State
				or formation agent;
									(B)willfully failing
				to provide complete or updated beneficial ownership information to a State or
				formation agent;
									(C)knowingly
				disclosing the existence of a subpoena, summons, or other request for
				beneficial ownership information, except—
										(i)to the extent
				necessary to fulfill the authorized request; or
										(ii)as authorized by
				the entity that issued the subpoena, summons, or other request; or
										(D)in the case of a
				formation agent, knowingly failing to obtain or maintain credible, legible, and
				updated beneficial ownership information, including any required identifying
				photograph.
									(2)Civil and
				criminal penaltiesIn addition to any civil or criminal penalty
				that may be imposed by a State, any person who violates paragraph (1)—
									(A)shall be liable
				to the United States for a civil penalty of not more than $10,000; and
									(B)may be fined
				under title 18, United States Code, imprisoned for not more than 3 years, or
				both.
									(c)RulesTo
				carry out this subpart, the Attorney General of the United States, the
				Secretary of Homeland Security, and the Secretary of the Treasury may issue
				joint guidance or a joint rule to clarify application of the definitions under
				subsection (d) or to specify how to verify beneficial ownership or other
				identification information provided under this section, including under
				subsection (a)(3). Failure to issue any such guidance or rule shall not delay
				the effective date of the requirements under this subpart.
							(d)DefinitionsFor
				the purposes of this section:
								(1)Beneficial
				owner
									(A)In
				generalExcept as provided in subparagraph (B), the term
				beneficial owner means a natural person who, directly or
				indirectly—
										(i)exercises
				substantial control over a corporation or limited liability company; or
										(ii)has a
				substantial interest in or receives substantial economic benefits from the
				assets of a corporation or limited liability company.
										(B)ExceptionsThe
				term beneficial owner shall not include—
										(i)a
				minor child;
										(ii)a person acting
				as a nominee, intermediary, custodian, or agent on behalf of another
				person;
										(iii)a person acting
				solely as an employee of a corporation or limited liability company and whose
				control over or economic benefits from the corporation or limited liability
				company derives solely from the employment status of the person;
										(iv)a person whose
				only interest in a corporation or limited liability company is through a right
				of inheritance, unless the person also meets the requirements of subparagraph
				(A); or
										(v)a
				creditor of a corporation or limited liability company, unless the creditor
				also meets the requirements of subparagraph (A).
										(C)Anti-abuse
				ruleThe exceptions under subparagraph (B) shall not apply if
				used for the purpose of evading, circumventing, or abusing the provisions of
				subparagraph (A) or subsection (a).
									(2)Corporation;
				limited liability company
									(A)In
				generalSubject to subparagraph (B), the terms
				corporation and limited liability company—
										(i)have the meanings
				given such terms under the laws of the applicable State; and
										(ii)include any
				non-United States entity eligible for registration or registered to do business
				as a corporation or limited liability company under the laws of the applicable
				State.
										(B)Exempt
				entitiesSubject to subsection (a)(4), the terms
				corporation and limited liability company do not
				include an entity that—
										(i)is—
											(I)a business
				concern that is an issuer of a class of securities registered under section 12
				of the Securities Exchange Act of 1934 (15 U.S.C. 781) or that is required to
				file reports under section 15(d) of that Act (15 U.S.C. 78o(d));
											(II)a business
				concern constituted or sponsored by a State, a political subdivision of a
				State, under an interstate compact between 2 or more States, by a department or
				agency of the United States, under the laws of the United States, or by an
				international organization of which the United States is a member;
											(III)a depository
				institution (as defined in section 3 of the Federal Deposit Insurance Act (12
				U.S.C. 1813));
											(IV)a credit union
				(as defined in section 101 of the Federal Credit Union Act (12 U.S.C.
				1752));
											(V)a bank holding
				company (as defined in section 2 of the Bank Holding Company Act of 1956 (12
				U.S.C. 1841));
											(VI)a broker or
				dealer (as defined in section 3 of the Securities Exchange Act of 1934 (15
				U.S.C. 78c)) that is registered under section 15 of the Securities Exchange Act
				of 1934 (15 U.S.C. 78o);
											(VII)an exchange or
				clearing agency (as defined in section 3 of the Securities Exchange Act of 1934
				(15 U.S.C. 78c)) that is registered under section 6 or 17A of the Securities
				Exchange Act of 1934 (15 U.S.C. 78f and 78q–1);
											(VIII)an investment
				company (as defined in section 3 of the Investment Company Act of 1940 (15
				U.S.C. 80a–3)) or an investment advisor (as defined in section 202(11) of the
				Investment Advisors Act of 1940 (15 U.S.C. 80b–2(11))), if the company or
				adviser is registered with the Securities and Exchange Commission, or has filed
				an application for registration which has not been denied, under the Investment
				Company Act of 1940 (15 U.S.C. 80a–1 et seq.) or the Investment Advisor Act of
				1940 (15 U.S.C. 80b–1 et seq.);
											(IX)an insurance
				company (as defined in section 2 of the Investment Company Act of 1940 (15
				U.S.C. 80a–2));
											(X)a registered
				entity (as defined in section 1a of the Commodity Exchange Act (7 U.S.C. 1a)),
				or a futures commission merchant, introducing broker, commodity pool operator,
				or commodity trading advisor (as defined in section 1a of the Commodity
				Exchange Act (7 U.S.C. 1a)) that is registered with the Commodity Futures
				Trading Commission;
											(XI)a public
				accounting firm registered in accordance with section 102 of the Sarbanes-Oxley
				Act (15 U.S.C. 7212);
											(XII)a public
				utility that provides telecommunications service, electrical power, natural
				gas, or water and sewer services within the United States;
											(XIII)a church, a
				charity, or a nonprofit entity that is described in sections 501(c), 527, or
				4947(a)(1) of the Internal Revenue Code of 1986, has not been denied tax exempt
				status, and is required to and has filed the most recently due annual
				information return with the Internal Revenue Service;
											(XIV)any business
				concern that—
												(aa)employs more
				than 20 employees on a full-time basis in the United States;
												(bb)files income tax
				returns in the United States demonstrating more than $5,000,000 in gross
				receipts or sales; and
												(cc)has an operating
				presence at a physical location within the United States; or
												(XV)any corporation
				or limited liability company which is owned, in whole or in substantial part,
				by an entity described in subclause (I), (II), (III), (IV), (V), (VI), (VII),
				(VIII), (IX), (X), (XI), (XII), (XIII), or (XIV); or
											(ii)is within any
				class of business concerns which the Attorney General of the United States, the
				Secretary of Homeland Security, and the Secretary of the Treasury jointly
				determine in writing, upon the request of a State, and through an order,
				guidance, or rule should be exempt from the requirements of subsection (a),
				because requiring beneficial ownership information from the business concern
				would not serve the public interest and would not assist law enforcement
				efforts to detect, prevent, or punish criminal or civil misconduct.
										(3)Formation
				agentThe term formation agent means a person who,
				for compensation, acts on behalf of another person to form, or assist in the
				formation, of a corporation or limited liability company under the laws of a
				State.
								.
			(b)Funding
			 authorization
				(1)In
			 generalTo carry out section 531 of the Omnibus Crime Control and
			 Safe Streets Act of 1968, as added by this Act, and to protect the United
			 States against the misuse affecting interstate or foreign commerce of
			 corporations or limited liability companies with hidden owners, during the
			 3-year period beginning on the date of enactment of this Act, funds shall be
			 made available to each State (as that term is defined under section 901(a)(2)
			 of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C.
			 3791(a)(2))), to pay reasonable costs to comply with the requirements of such
			 section 531 from one or more of the following sources:
					(A)Upon written
			 request by a State, and without further appropriation, the Attorney General of
			 the United States shall make available or transfer to the State funds from
			 excess unobligated balances (as defined in section 524(c)(8)(D) of title 28,
			 United States Code) in the Department of Justice Assets Forfeiture Fund
			 established under section 524(c) of title 28, United States Code.
					(B)Upon written
			 request by a State, after consultation with the Attorney General of the United
			 States, and without further appropriation, the Secretary of the Treasury shall
			 make available or transfer to the State funds from unobligated balances
			 described in section 9703(g)(4)(B) of title 31, United States Code, in the
			 Department of the Treasury Forfeiture Fund.
					(2)Eligible
			 costsThe Attorney General and Secretary of the Treasury, in
			 their sole discretion, shall determine what costs are reasonable for purposes
			 of paragraph (1), taking into account the maximum amount of funds available for
			 distribution to States under paragraph (3).
				(3)Maximum
			 amounts
					(A)Department of
			 JusticeThe Attorney General of the United States may not make
			 available to States a total of more than $10,000,000 under paragraph
			 (1)(A).
					(B)Department of
			 the TreasuryThe Secretary of the Treasury may not make available
			 to States a total of more than $30,000,000 under paragraph (1)(B).
					(4)Funding
			 availabilityThe amounts available to be provided to, and any
			 amounts provided to, a State under paragraph (1) shall be exempt from, and
			 shall not be reduced under, any order under section 251A of the Balanced Budget
			 and Emergency Deficit Control Act of 1985 (2 U.S.C. 901a), including the order
			 for fiscal year 2014 issued by the President on April 10, 2013.
				(c)State
			 compliance reportNothing in this Act or an amendment made by
			 this Act authorizes the Attorney General of the United States to withhold from
			 a State any funding otherwise available to the State under subpart 1 of part E
			 of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C.
			 3750 et seq.) because of a failure by that State to comply with subpart 4 of
			 part E of title I of the Omnibus Crime Control and Safe Streets Act of 1968, as
			 added by this Act. Not later than 42 months after the date of enactment of this
			 Act, the Comptroller General of the United States shall submit to the Committee
			 on the Judiciary of the Senate and the Committee on the Judiciary of the House
			 of Representatives a report identifying which States are in compliance with
			 subpart 4 of part E of title I of the Omnibus Crime Control and Safe Streets
			 Act of 1968 and, for any State not in compliance, what measures must be taken
			 by that State to achieve compliance with such subpart 4.
			(d)Effect on State
			 law
				(1)In
			 generalThis Act and the amendments made by this Act do not
			 supersede, alter, or affect any statute, regulation, order, or interpretation
			 in effect in any State, except where a State has elected to receive funding
			 from the Department of Justice under subpart 1 of part E of title I of the
			 Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3750 et seq.),
			 and then only to the extent that such State statute, regulation, order, or
			 interpretation is inconsistent with this Act or an amendment made by this
			 Act.
				(2)Not
			 inconsistentA State statute, regulation, order, or
			 interpretation is not inconsistent with this Act or an amendment made by this
			 Act if such statute, regulation, order, or interpretation—
					(A)requires
			 additional information, more frequently updated information, or additional
			 measures to verify information related to a corporation, limited liability
			 company, or beneficial owner, than is specified under this Act or an amendment
			 made by this Act; or
					(B)imposes
			 additional limits on public access to the beneficial ownership information
			 obtained by the State than is specified under this Act or an amendment made by
			 this Act.
					(3)State
			 recordsNothing in this Act or the amendments made by this Act
			 limits the authority of a State, by statute or otherwise, to disclose or to not
			 disclose to the public all or any portion of the beneficial ownership
			 information provided to the State under subpart 4 of part E of title I of the
			 Omnibus Crime Control and Safe Streets Act of 1968, as added by this
			 Act.
				(4)No duty of
			 verificationThis Act and the amendments made by this Act do not
			 impose any obligation on a State to verify the name, address, or identity of a
			 beneficial owner whose information is submitted to such State under subpart 4
			 of part E of title I of the Omnibus Crime Control and Safe Streets Act of 1968,
			 as added by this Act.
				(e)Federal
			 contractorsNot later than the first day of the first full fiscal
			 year beginning at least 1 year after the date of enactment of this Act, the
			 Administrator for Federal Procurement Policy shall revise the Federal
			 Acquisition Regulation maintained under section 1303(a)(1) of title 41, United
			 States Code, to require any contractor who is subject to the requirement to
			 disclose beneficial ownership information under subpart 4 of part E of title I
			 of the Omnibus Crime Control and Safe Streets Act of 1968, as added by this
			 Act, to provide the information required to be disclosed under such subpart 4
			 to the Federal Government as part of any bid or proposal for a contract with a
			 value threshold in excess of the simplified acquisition threshold under section
			 134 of title 41, United States Code.
			4.Anti-money
			 laundering and anti-terrorist financing obligations of formation
			 agents
			(a)Anti-Money
			 laundering and Anti-Terrorist financing obligations of formation
			 agentsSection 5312(a)(2) of title 31, United States Code, is
			 amended—
				(1)in subparagraph
			 (Y), by striking or at the end;
				(2)by redesignating
			 subparagraph (Z) as subparagraph (AA); and
				(3)by inserting
			 after subparagraph (Y) the following:
					
						(Z)any person
				engaged in the business of forming corporations or limited liability companies;
				or
						.
				(b)Deadline for
			 implementing rule for formation agents
				(1)Proposed
			 ruleNot later than 120 days after the date of enactment of this
			 Act, the Secretary of the Treasury, in consultation with the Secretary of
			 Homeland Security and the Attorney General of the United States, shall publish
			 a proposed rule in the Federal Register requiring persons described in section
			 5312(a)(2)(Z) of title 31, United States Code, as amended by this section, to
			 establish anti-money laundering programs under subsection (h) of section 5318
			 of that title.
				(2)Final
			 ruleNot later than 270 days after the date of enactment of this
			 Act, the Secretary of the Treasury shall publish the rule described in this
			 subsection in final form in the Federal Register.
				(3)ExclusionsAny
			 rule promulgated under this subsection shall exclude from the category of
			 persons engaged in the business of forming a corporation or limited liability
			 company—
					(A)any government
			 agency; and
					(B)any attorney or
			 law firm that uses a paid formation agent operating within the United States to
			 form the corporation or limited liability company.
					5.Studies and
			 reports
			(a)Other legal
			 entitiesNot later than 2 years after the date of enactment of
			 this Act, the Comptroller General of the United States shall conduct a study
			 and submit to the Committee on the Judiciary of the Senate and the Committee on
			 the Judiciary of the House of Representatives a report—
				(1)identifying each
			 State that has procedures that enable persons to form or register under the
			 laws of the State partnerships, trusts, charitable organizations, or other
			 legal entities, and the nature of those procedures;
				(2)identifying each
			 State that requires persons seeking to form or register partnerships, trusts,
			 charitable organizations, or other legal entities under the laws of the State
			 to provide information about the beneficial owners (as that term is defined in
			 section 531 of title I of the Omnibus Crime Control and Safe Streets Act of
			 1968, as added by this Act) or beneficiaries of such entities, and the nature
			 of the required information;
				(3)evaluating
			 whether the lack of available beneficial ownership information for
			 partnerships, trusts, charitable organizations, or other legal entities—
					(A)raises concerns
			 about the involvement of such entities in terrorism, money laundering, tax
			 evasion, securities fraud, trafficking in illicit drugs, or other criminal or
			 civil misconduct; and
					(B)has impeded
			 investigations into entities suspected of such misconduct; and
					(4)evaluating
			 whether the failure of the United States to require beneficial ownership
			 information for partnerships, trusts, charitable organizations, or other legal
			 entities formed or registered in the United States has elicited international
			 criticism and what steps, if any, the United States has taken or is planning to
			 take in response.
				(b)Effectiveness
			 of incorporation practicesNot later than 5 years after the date
			 of enactment of this Act, the Comptroller General of the United States shall
			 conduct a study and submit to the Committee on the Judiciary of the Senate and
			 the Committee on the Judiciary of the House of Representatives a report
			 assessing the effectiveness of incorporation practices implemented under this
			 Act and the amendments made by this Act in—
				(1)providing law
			 enforcement agencies with prompt access to reliable, useful, and complete
			 beneficial ownership information; and
				(2)strengthening the
			 capability of law enforcement agencies to combat incorporation abuses and other
			 civil and criminal misconduct.
				
